Opinion by
Trexler, J.,
This action is brought by the plaintiff to recover a balance alleged to be due for professional services claimed to have been rendered for the defendant in the transactions involved in the purchase of a tract of land in the State of Florida.
The defendant admits in his affidavit of defense that he had orally agreed to give plaintiff one dollar an acre for his services provided plaintiff did all the necessary work of every character both in Pennsylvania and Florida and succeeded in procuring for affiant a good title to the premises. He admits that the services were *162performed in part and that he is willing to value the services of the plaintiff at one-half the figure agreed upon. The questions to be determined at the trial by the jury were: What were the services embraced in the contract? Did the plaintiff perform them?
The defendant endeavors to show'that the plaintiff in this matter was serving two masters, and that as he was trustee for the bondholders who were the virtual owners of the property he could not take employment from one who was purchasing land from those for whom he was acting. As the facts were developed upon the trial of the case, it appears that the plaintiff was not personally interested in the land sold. His designation as trustee did not carry with it the legal status usually following that term. There was nothing that required him to do anything in the matter or cast upon him the performance of any duties. The contract into which he entered with defendant did not involve the performance of anything that he would have been compelled to do for the bondholders by reason of any relation he sustained to them. There was no evidence that there was concealment or fraud in the matter and the court could not direct the jury that his contract was unethical and that he could not recover for his services. In fact there was testimony-presented showing that plaintiff’s employment by the bondholders had entirely ceased before defendant engaged him. The jury therefore had to decide whether the plaintiff had performed his contract and was entitled to his one dollar per acre. They found that he had and there is no reason for disturbing their conclusion.
There is one other matter however that requires .attention. ■ The court refused to allow defendant to prove that he was required to spend time and money in aiding the bondholders to perfect the title to the land. There was no error in this. He should have included in his offer of proof that the services were such as the plaintiff engaged to perform under his contract, and if they were, that the performance of such acts on the part of defend*163ant was required by reason of tbe refusal or default of tbe plaintiff.
The assignments of error are overruled and the judgment is affirmed.